Title: To James Madison from Thomas Jefferson, 1 June 1783
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello June 1. 1783.
The receipt of your letter of May 6. remains unacknoleged. I am also told that Colo Monroe has letters for me by post tho’ I have not yet received them. I hear but little from our assembly. mr. Henry has declared in favour of the impost. this will ensure it. how he is as to the other questions of importance I do not learn.
On opening my papers when I came home I found among them the inclosed cyphers which I had received from either mr. Morris’s or mr. Livingston’s office. will you be so good as to return them for me? the confusion into which my papers had got going to & from Baltimore & left there for some time will I hope apologize for my having overlooked them when I returned the other papers. I send you inclosed the debates in Congress on the subjects of Independance, Voting in Congress, & the Quotas of money to be required from the states. I found on looking that I had taken no others save only in one trifling case. as you were desirous of having a copy of the original of the declaration of Independance I have inserted it at full length distinguishing the alterations it underwent.
Patsy increases the bundle inclosed with her correspondence. my compliments attend my acquaintances of the family. Patsy’s letter to Miss Floyd will need a safe more than a speedy conveyance for which she trusts to your goodness. our friendship for that family as well as your interest in it will always render any news of them agreeable. I am with the sincerest esteem Dr. Sir
Your affectionate friend
Th: Jefferson
P.S. I inclose for your perusal the account of the Pain de singe which I mentioned. be so good as to communicate it to Dr. Shippen who had not heard of it. my compliments attend him &
